DETAILED ACTION
This Action is a response to the filing received 10 February 2021. Claims 1-12 and 14-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 February 2021 are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 is objected to because of the following informalities: reference to claim 10 should be corrected to a reference to claim 11, otherwise “the application reliability priority value” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “The highest magnitude” lacks antecedent basis, and lacks sufficient descriptive clarity as it relates to “manual input of an application reliability priority value” to clearly define the metes and bounds of the claim. Further, it is unclear in this context how the server “responds to” or even determines “the highest magnitude” given the language currently presented in claim 12 and claim 11, from which claim 12 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., U.S. 2008/0271025 A1 (hereinafter “Gross”) and Yim et al., U.S. 9,703,691 B11 (hereinafter “Yim”) in view of Nimmagadda et al., U.S. 2019/0007456 A1 (hereinafter “Nimmagadda”), Shulman et al., U.S. 2016/0261616 A1 (hereinafter “Shulman”) and Dulce et al., U.S. 2016/0381023 A1 (hereinafter “Dulce”).

Regarding claim 1, Gross teaches: A test server system for use in an enterprise network (Gross, e.g., ¶159, “FIG. 5 is a system diagram showing the various components of an assurance system 500 …” See also, e.g., ¶161, “All of the components or subsystems depicted in FIG. 5 may be on one physical device or may be distributed over multiple devices …” See also, e.g., ¶141, “target environment to be emulated may be … an entire enterprise system comprised of multiple servers …”) for monitoring compatibility of program modules in at least one information processing device in the enterprise network (Gross, e.g., ¶148, “system imports a number of machines into the assurance system and may simultaneously test or compare the virtual application environments created from the machines … a user may test how changes to one virtual application environment may impact a second virtual application environment …” and ¶157, describing testing of potential performance impacts (i.e. wherein a degradation is a sign of a degree of compatibility) of one or more installed software modules with the other software and hardware on each of the one or more virtual application environments), …
	said system comprising:
a test server, said test server capable of scanning each information processing device memory to identify and record: the operating system and each other executable device installed program module installed on each information processing device (Gross, e.g., ¶19, “system for creating and analyzing a virtual application environment that is identical to the environment on a particular target system such as … an entire enterprise architecture … assurance system may consist of software adapted to copy the entire memory and various settings of the target system …” See also, e.g., ¶22, “assurance system will have access to all of the applications and data store on the target system …”, ¶30, “assurance system may also retrieve or accept information about the target system from tools used to manage target systems including but not limited to configuration management applications, systems management applications, audit and compliance tools …”, ¶50, “assurance system may be used to detect operating system errors …”, and ¶56, “knowledge base may store configuration data for virtual application environments it has imported in the past or for machines connected to the same network as the knowledge base …”) and, 
said test server capable of responding to a command to virtually emulate: each information processing device operating system, any selection of the device installed program modules, and the installation of a new program module in the emulation of the information processing device (Gross, e.g., ¶153, “user first creates a virtual application environment emulating the target system …” See also, e.g., ¶157, “user may then install new software or update existing software on the virtual application environment in order to determine its impact on the virtual application environment …” Examiner’s note: as discussed in citations above, the virtual application environment comprises the entire enterprise architecture, to include one or more servers, and is capable of testing for operating system errors. Thus, the virtual application environment includes at least an operating system and at least one device installed program module, and this citation of Gross indicates that the user may install an additional program module); 
the test server is capable of emulating the execution of at least one of the device installed program modules which is not the new program module, and not the operating system, subsequent to emulating the installation of the new program module, and test the functionality of each executing device installed program module to generate an impairment report that the installation of the new program module will have on the functionality of the device installed program modules in each information processing device (Gross, e.g., ¶157, “user may then install new software or update existing software on the virtual application environment … If any software application or piece of hardware is malfunctioning, the system will determine the cause of the problem and suggest a change to the user. The system will then run tests … compare the results to tests run on the virtual application environment before the software was installed 350, and create a comprehensive report detailing changes to system configuration that occur as a result of installation of new software 360. The report may contain information such as, for example, the amount of memory … or the amount of other resources used by the new application. If the user determines that the installation of the new software will not detrimentally affect the target system … user interface may also provide the user with real-time reports such as usage of the machine’s resources by any particular application”).
Gross does not more particularly teach that the information processing device has all of data input and output means, a data processor, volatile and non-volatile memory, a power supply, an operating system, and one or more executable modules recorded on the non-volatile memory for execution in response to a command. However, Yim does teach: the information processing device having: data input means (Yim, e.g., FIG. 7, expansion port 770 coupled to at least a keyboard and a mouse), data output means (Yim, e.g., FIG. 7, display 780), a data processor (Yim, e.g., FIG. 7, processor 710), a volatile memory (Yim, e.g., 16:58-17:28, “computing device 700 includes … memory 720 … multiple processors … may be used … along with multiple memories and types of memory … memory 720 may be … a volatile memory unit(s) …”), a non-volatile memory (Yim, e.g., 16:58-17:28, “computing device 700 includes … memory 720 … memory 720 may be … a volatile memory unit(s) …”), a power supply (Examiner takes Official Notice that a physical computing device, including a server, capable of executing electronic instructions, necessarily includes a power supply), an operating system (Yim, e.g., 19:41-46, “apparatus can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes … an operating system”) and one or more executable program modules recorded in executable form on said non-volatile memory to execute in response to a command input to the device (Yim, e.g., 17:14-19, “non-transitory memory 720 may be physical devices (e.g. hardware) used to store programs (e.g., sequences of instructions) …”) for the purpose of providing one or more physical and/or virtual computing devices on which to perform tests of software application packages (Yim, e.g., 1:36-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross to provide that the information processing device has all of data input and output means, a data processor, volatile and non-volatile memory, a power supply, an operating system, and one or more executable modules recorded on the non-volatile memory for execution in response to a command because the disclosure of Yim shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for executing distributed software performance tests to provide that the information processing device has all of data input and output means, a data processor, volatile and non-volatile memory, a power supply, an operating system, and one or more executable modules recorded on the non-volatile memory for execution in response to a command for the purpose of providing one or more physical and/or virtual computing devices on which to perform tests of software application packages (Yim, Id.).
Gross in view of Yim does not more particularly teach that a data centre server is situated behind a firewall to communicate through the internet with the test server. However, Nimmagadda does teach: characterized in that a data centre server is situated behind a data centre server firewall to communicate through the internet with the test server (Nimmagadda, e.g., ¶44, “Monitored network 230 includes … a data center … the Internet … an enterprise network … and/or a combination of these or other types of networks.” See also, e.g., ¶46, “Physical network device 250 includes … a firewall … a reverse proxy, a server …” and ¶48, “Physical application component 270 includes one or more devices … may include a server device (e.g., … a database server, etc.), a data center device …”) for the purpose of providing a security platform in a hybrid network including one or more network environments each comprising one or more physical and virtual network devices and application components (Nimmagadda, e.g., ¶¶33-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross in view of Yim to provide that a data centre server is situated behind a firewall to communicate through the internet with the test server because the disclosure of Nimmagadda shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for creating and securing a physical and/or virtual enterprise network system to provide that a data centre server is situated behind a firewall to communicate through the internet with the test server for the purpose of providing a security platform in a hybrid network including one or more network environments each comprising one or more physical and virtual network devices and application components (Nimmagadda, Id.).
Gross in view of Yim and Nimmagadda does not more particularly teach that the test server has a gateway function provided by a reverse proxy server. However, Shulman does teach: the test server has a gateway function provided by a reverse proxy server (Shulman, e.g., ¶79, “System 300 includes a security gateway 320. The set of server end stations 330 may be ‘protected’ by a security gateway 320. Security gateways—such as firewalls, database firewalls, file system firewalls, and web application firewalls (WAFs)—are network security systems that protect enterprise resources on electronic devices (e.g., server end stations) …” See also, e.g., ¶80, “In some embodiments, the security gateway 320 executes as part of a separate server end station … in other embodiments, the security gateway 320 operates as part of server end stations 330 …” and ¶81, “Security gateways may also be deployed as a … reverse proxy … any of which may be coupled to a switch or other network device forwarding network traffic …”) for the purpose of providing security in an enterprise network including verification of the authenticity of user activity (Shulman, e.g., ¶35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross in view of Yim and Nimmagadda to provide that the test server has a gateway function provided by a reverse proxy server because the disclosure of Shulman shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for creating and securing a physical and/or virtual enterprise network system to provide that the test server has a gateway function provided by a reverse proxy server for the purpose of providing security in an enterprise network including verification of the authenticity of user activity (Shulman, Id.).
Gross and Yim in view of Nimmagadda and Shulman do not more particularly teach that the gateway function provides secure access to security tokens behind the enterprise firewall enabling application functionality to be credibly tested by the data centre server and report the test outcomes to the data centre server without security tokens or sensitive data passing through the enterprise firewall. However, Dulce does teach: said gateway function providing secure access to security tokens behind the enterprise firewall to enable application functionality to be credibly tested in response to commands from the data centre server and to report the outcome of each functionality test to the data centre server, without security tokens or sensitive data passing through the enterprise firewall (Dulce, e.g., ¶31, “enterprise security gateway may be located in a ‘choke point’ such that traffic destined for the one or more enterprise resources must flow through the enterprise security gateway. Thus, the token detection module can thus detect a use of the token in network traffic directed toward the enterprise resources …” See also, e.g., ¶33, “token detection module can be deployed within a global monitor module executed by a server end station … can be configured to interact with enterprise resources or servers providing enterprise resources to detect use of a token … without needing to directly observe the network traffic constituting the attempted use of the token …” See also, e.g., ¶46, “token distribution module 106 is configured to transmit portions of tokens or complete tokens to the managed client end station 120 …” and ¶48, “token system 102 maintains a record of the dates/times that each token was placed on the managed client end station …” See also, e.g., FIG. 9, showing that token distribution module issues tokens to a managed client end station, which may be synchronized to unmanaged client end station. The token detection module receives utilized tokens, but does not pass said tokens on to the server end station. This this case, the server end station comprising token distribution module and the token detection module of enterprise security gateway would correspond with the gateway function providing secure access to tokens supporting data credibility, and one or more server end stations existing outside the enterprise network (930B) would correspond to the data centre server, as the tokens (which may comprise sensitive data) are not passed beyond the token detection module to the destination server end station) for the purpose of using tokens to identify a client end station at which the token was placed, and based thereon and additional information, determine whether a client end station has been compromised and/or whether traffic from the client end station is legitimate (Dulce, e.g., ¶¶25-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross and Yim in view of Nimmagadda and Shulman to provide that the gateway function provides secure access to security tokens behind the enterprise firewall enabling application functionality to be credibly tested by the data centre server and report the test outcomes to the data centre server without security tokens or sensitive data passing through the enterprise firewall because the disclosure of Dulce shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for creating and securing a physical and/or virtual enterprise network system to provide that the gateway function provides secure access to security tokens behind the enterprise firewall enabling application functionality to be credibly tested by the data centre server and report the test outcomes to the data centre server without security tokens or sensitive data passing through the enterprise firewall for the purpose of using tokens to identify a client end station at which the token was placed, and based thereon and additional information, determine whether a client end station has been compromised and/or whether traffic from the client end station is legitimate (Dulce, Id.).

Regarding claim 3, the rejection of claim 1 is incorporated, and Gross further teaches: wherein a program module is one of: a core program or an application program (Gross, e.g., ¶153, “user first creates a virtual application environment emulating the target system …” See also, e.g., ¶157, “user may then install new software or update existing software on the virtual application environment in order to determine its impact on the virtual application environment …”).

Regarding claim 4, the rejection of claim 3 is incorporated, and Gross further teaches: where a core program is one of: firmware, including any of: BIOS, EFI, or UEFI; a system program module including any of: a module of an operating system, a device driver, a utility (Gross, e.g., ¶¶164-165, describing the testing of at least one operating system, which comprises one or more modules).

Regarding claim 5, the rejection of claim 1 is incorporated, and Gross further teaches: wherein the test server can emulate the simultaneous execution of a first combination of: the new program module, and a selection of at least one of the application programs, and subject each of the executing program modules to tests which measure and report the functionality of each executing program module (Gross, e.g., ¶157, “user may then install new software … in order to determine its impact on the virtual application environment … system will then run tests on the virtual application environment … and create a comprehensive report detailing the changes to system configuration that occur as a result of the installation of new software … user interfaces may also provide the user with real-time reports such as usage of the machine’s resources by any particular application”).

Regarding claim 6, the rejection of claim 5 is incorporated, and Gross further teaches: wherein the test server can automatically select a second combination of: the new program module, and a selection of at least one of the application programs, wherein the set of application programs from which the selection is made excludes any previously selected application program, and subject the executing application program to tests which measure and report the functionality of each executing program module (Gross, e.g., ¶157, “user may then install new software … in order to determine its impact on the virtual application environment … system will then run tests on the virtual application environment … and create a comprehensive report detailing the changes to system configuration that occur as a result of the installation of new software … user interfaces may also provide the user with real-time reports such as usage of the machine’s resources by any particular application.” Examiner’s note: the server reports the usage of “any particular” application in view of the installation of the new or updated software module. That is, a plurality of test programs operate on a plurality of combinations of the new software module and one or more application programs to be tested particular to the virtual application environment).

Regarding claim 7, the rejection of claim 1 is incorporated, and Gross further teaches: wherein the test server selects a combination of two or more application programs from the set of application programs and emulates the execution of each selected program module, while subjecting each executing program module to one or more tests to measure and report the functionality of each executing application program (Gross, e.g., ¶157, “user may then install new software … in order to determine its impact on the virtual application environment … system will then run tests on the virtual application environment … and create a comprehensive report detailing the changes to system configuration that occur as a result of the installation of new software … user interfaces may also provide the user with real-time reports such as usage of the machine’s resources by any particular application.” Examiner’s note: the server selects at least the new application and “any particular” (or all) applications on the virtual application environment for testing and result report generation).

Regarding claim 14, the rejection of claim 1 is incorporated but Gross in view of Yim does not more particularly teach that the test server and processing devices in the enterprise network are located behind an enterprise firewall. However, Nimmagadda does teach: wherein the test server and each information processing device in the enterprise network are located behind an enterprise firewall (Nimmagadda, e.g., ¶44, “Monitored network 230 includes … a data center … the Internet … an enterprise network … and/or a combination of these or other types of networks.” See also, e.g., ¶46, “Physical network device 250 includes … a firewall … a reverse proxy, a server …” and ¶48, “Physical application component 270 includes one or more devices … may include a server device (e.g., … a database server, etc.), a data center device …”) for the purpose of providing a security platform in a hybrid network including one or more network environments each comprising one or more physical and virtual network devices and application components (Nimmagadda, e.g., ¶¶33-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross in view of Yim to provide that a data centre server is situated behind a firewall to communicate through the internet with the test server because the disclosure of Nimmagadda shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for creating and securing a physical and/or virtual enterprise network system to provide that a data centre server is situated behind a firewall to communicate through the internet with the test server for the purpose of providing a security platform in a hybrid network including one or more network environments each comprising one or more physical and virtual network devices and application components (Nimmagadda, Id.).

Regarding claim 15, the rejection of claim 14 is incorporated, and Gross further teaches: wherein the test server emulates each of the information processing devices in the enterprise network (Gross, e.g., ¶141, “target environment to be emulated may be … an entire enterprise system comprised of multiple servers …” See also, e.g., ¶153, “user first creates a virtual application environment emulating the target system …” See also, e.g., ¶157, “user may then install new software or update existing software on the virtual application environment in order to determine its impact on the virtual application environment …”).

Regarding claim 16, the rejection of claim 14 is incorporated, and Gross further teaches: wherein the test server tests the functionality of combinations of two or more emulated program modules where at least two of said emulated program modules run on separately emulated information processing devices (Gross, e.g., ¶148, “a user may test how changes to one virtual application environment may impact a second virtual application environment or simply implement a single change on a number of virtual application environments and evaluate how the machines are each affected … user interface may allow a user to run tests on … a particular software application across a number of machines …”).

Regarding claim 17, the rejection of claim 1 is incorporated, and Gross further teaches: wherein the test server provides a remediation service process such that: 
the test server is responsive to an unacceptable impairment report to capture any error message generated in the test server as the new program module and/or any combination of device installed program module executes (Gross, e.g., ¶158, “virtual application environment is then tested for flaws 408. The assurance system determines if a flaw has been found … If a flaw is found …” See also, e.g., ¶169, “creation and maintenance of a central repository of system fault and remediation information … In the course of using the system to identify changes, faults and security problems with a virtual application environment, the system may capture information on the components within a first user’s environment, the nature of the fault, and resolution information contributed by the end user …” and ¶170, “system may also generate standardized reports …” Examiner’s note: a flaw is found; a fault is an example of a flaw; standardized reports regarding faults are stored along with remediation information. That is, a standardized fault report comprises an error (fault) message (report)); 
said test server addressing a database of fixes by means of the captured error report (Gross, e.g., ¶158, “If a flaw is found, the assurance system will design a patch to remedy the flaw …”); 
said test server selecting a fix and applying the fix to the information processing device emulation (Gross, e.g., ¶158, “ the assurance system will test the patch on the virtual application environment …”); 
said test server responding to application of the fix to retest the emulated installation of the new program module and device installed program modules (Gross, e.g., ¶158, “assurance system will determine whether the patch has been successful …”); 
said test server responding to an acceptable impairment report at retest to permit the installation of the new program module (Gross, e.g., ¶158, “If the patch has been successful, the assurance system will implement the patch on the target system 426 …”).

Regarding claim 18, the rejection of claim 17 is incorporated, and Gross further teaches: wherein the test server is able to respond to an acceptable impairment report at retest by implementing installation of the new program module in the or each information technology device (Gross, e.g., ¶158, “If the patch has been successful, the assurance system will implement the patch on the target system 426 …”).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Gross and Yim in view of Nimmagadda, Shulman and Dulce, and in further view of Ramachandran et al., U.S. 2005/0022176 A1 (hereinafter “Ramachandran”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Gross and Yim in view of Nimmagadda, Shulman and Dulce do not more particularly teach that the test server is able to prevent the installation of the new program module in each information processing device. However, Ramachandran does teach: wherein the test server is able to prevent the installation of the new program module in each information processing device (Ramachandran, e.g., ¶¶55-56, “after testing is complete, a determination is made as to whether the testing was successful … If the testing was not successful, a closest match to the existing software modules is identified in which the addition of the new software module results in a compatible combination … A determination is then made as to whether the installation is to proceed … If installation is to proceed, the current installation of the existing software modules is altered to meet the closest match …” Examiner’s note: installation of the new software module is prevented in the instance of a compatibility determination failure, unless the user accepts a proposed modification to the installation to accommodate the new software module) for the purpose of determining whether combinations of software modules in a data processing system have compatibility data already recorded, and performing compatibility testing and recording the test results if not available (Ramachandran, e.g., ¶8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross and Yim in view of Nimmagadda, Shulman and Dulce to provide that the test server is able to prevent the installation of the new program module in each information processing device because the disclosure of Ramachandran shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining the compatibility status of a plurality of software modules on an information processing device to provide that the test server is able to prevent the installation of the new program module in each information processing device for the purpose of determining whether combinations of software modules in a data processing system have compatibility data already recorded, and performing compatibility testing and recording the test results if not available (Ramachandran, Id.).

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Gross and Yim in view of Nimmagadda, Shulman and Dulce, and in further view of Chen et al., U.S. 2020/0371667 A1 (hereinafter “Chen”) and Nickolov et al., U.S. 2017/0034023 A1 (hereinafter “Nickolov”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Gross and Yim in view of Nimmagadda, Shulman and Dulce do not more particularly teach that the system includes a usage capture module for capturing the time of execution of every program module installed on the information processing device to form a usage record. However, Chen does teach: the system includes a usage capture module capable of capturing the time of execution, of every program module installed on the information processing device to form a usage record (Chen, e.g., ¶18, “upon analysis of a running status of each application, the terminal finds that the user usually starts ‘Gallery’ and ‘Himalaya’ at the same time when the user starts ‘WeChat’ …” Examiner’s note: each application on the terminal is interpreted as consistent with every program module. That the program modules may comprise more than applications is disclosed above by the citation of Gross with respect to claim 1, incorporated herein) for the purpose of determining whether one or more applications are related to a first application based on usage patterns of those applications by a user (Chen, e.g., ¶¶4-8, 17-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross and Yim in view of Nimmagadda, Shulman and Dulce to provide that the system includes a usage capture module for capturing the time of execution of every program module installed on the information processing device to form a usage record because the disclosure of Chen shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining usage patterns of one or more applications on a user device to provide that the system includes a usage capture module for capturing the time of execution of every program module installed on the information processing device to form a usage record for the purpose of determining whether one or more applications are related to a first application based on usage patterns of those applications by a user (Chen, Id.).
	Gross and Yim in view of Nimmagadda, Shulman, Dulce and Chen do not more particularly teach that the test server includes an adaptive test module responsive to said usage record to select combinations of program modules reported as executing concurrently. However, Nickolov does teach: said test server including an adaptive test module responsive to said usage record to select combinations of program modules reported as executing concurrently in the usage record (Nickolov, e.g., ¶¶226-234, “Analyze data collected from different subscribers’ Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used … create models for reliability prediction … based on the totality of the telemetry received … Example Output data: score, reliability and compatibility predictions (e.g., probability for success/failure) … recommendations for configurations and packages/version to use for improved operations … Model reliability of different software packages and configurations based on specific versions in use … Model compatibility of packages … based on configurations found and positive/negative signals from differing configurations, identify particular combinations of packages/versions and configuration/operations parameters that work well together …” See also, e.g., ¶¶12-17, describing the collection of configuration information (including software, hardware, components, etc. of one or more devices or virtual devices) and telemetry data including package and OS version information and resource consumption metrics, wherein this data is analyzed to generate one or more configuration change recommendations. Examiner notes that at least an OS and one or more software and/or package components will execute concurrently on a device. See also at least, e.g., ¶¶27, 88, 173, 223, and 256-260, discussing a variety of mechanisms for collecting one or more test results via the execution of one or more tests of one or more combinations of packages and configurations) for the purpose of collecting and analyzing telemetry data regarding one or more software packages on one or more subscriber system operating environments in order to provide information and recommendations regarding performance of interrelated combinations of packages (Nickolov, e.g., ¶12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross and Yim in view of Nimmagadda, Shulman, Dulce and Chen to provide that the test server includes an adaptive test module responsive to said usage record to select combinations of program modules reported as executing concurrently because the disclosure of Nickolov shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining usage patterns of one or more applications on a user device to provide that the test server includes an adaptive test module responsive to said usage record to select combinations of program modules reported as executing concurrently for the purpose of collecting and analyzing telemetry data regarding one or more software packages on one or more subscriber system operating environments in order to provide information and recommendations regarding performance of interrelated combinations of packages (Nickolov, Id.).

Regarding claim 9, the rejection of claim 8 is incorporated, but Gross and Yim in view of Nimmagadda, Shulman and Dulce do not more particularly teach that the test server selects combinations of application programs where the period of concurrent usage is above a threshold value. However, Chen does teach: wherein: the test server selects combinations of application programs for test where the period of concurrent usage is above a threshold value (Chen, e.g., ¶357, “terminal may determine, as an associated function of the application, a function that simultaneously runs with the application for a quantity of times exceeding a first threshold, or may determine, as an associated function of the application, a function that simultaneously runs with the application for a period of time exceeding a second threshold …” See also, e.g., ¶358, “for an application, the terminal may determine, as an associated application of the application, another application that runs simultaneously with the application for … a longest time …”) for the purpose of determining whether one or more applications are related to a first application based on usage patterns of those applications by a user (Chen, e.g., ¶¶4-8, 17-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross and Yim in view of Nimmagadda, Shulman and Dulce to provide that the system includes a usage capture module for capturing the time of execution of every program module installed on the information processing device to form a usage record because the disclosure of Chen shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining usage patterns of one or more applications on a user device to provide that the system includes a usage capture module for capturing the time of execution of every program module installed on the information processing device to form a usage record for the purpose of determining whether one or more applications are related to a first application based on usage patterns of those applications by a user (Chen, Id.).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Gross and Yim in view of Nimmagadda, Shulman and Dulce, and in further view of Chen, Nickolov and Song, Fang, U.S. 2021/0048939 A1 (hereinafter “Song”).

Regarding claim 10, the rejection of claim 9 is incorporated, but Gross and Yim in view of Nimmagadda, Shulman and Dulce, in further view of Chen and Nickolov, do not more particularly teach that the test server selects combinations of application programs where the frequency of concurrent usage is above a threshold value. However, Song does teach: wherein: the test server selects combinations of application programs for test where the frequency of concurrent usage is above a threshold value (Song, e.g., ¶122, “When the probability that a particular application and the first application program run simultaneously, is used to measure the correlation between a … particular application and the first application program, the terminal determines, one or more application icons having the probability of running simultaneously with the first application program is greater than a probability threshold … probability threshold can be set according to practical requirements …”) for the purpose of determining whether one or more application programs comprise a logical combination based on usage patterns between the applications by a user (Song, e.g., ¶¶112-127).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross and Yim in view of Nimmagadda, Shulman and Dulce, in further view of Chen and Nickolov to provide that the test server selects combinations of application programs where the frequency of concurrent usage is above a threshold value because the disclosure of Song shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining usage patterns of one or more applications on a user device to provide that the test server selects combinations of application programs where the frequency of concurrent usage is above a threshold value for the purpose of determining whether one or more application programs comprise a logical combination based on usage patterns between the applications by a user (Song, Id.).

Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Gross and Yim in view of Nimmagadda, Shulman and Dulce, and in further view of Nickolov.

Regarding claim 11, the rejection of claim 1 is incorporated, but Gross and Yim in view of Nimmagadda, Shulman and Dulce do not more particularly teach that the test server accepts manual input of an application reliability priority value as a level of acceptable device installed program module impairment, said test server determining a standard of test protocol to apply based thereon. However, Nickolov does teach: wherein the test server accepts manual input of an application reliability priority value as a level of acceptable and unacceptable device installed program module impairment, said test server responding to the application priority value to determine a standard of test protocol to apply with regard to the application (Nickolov, e.g., FIG. 28, and ¶¶844-852, “graphical user interface (GUI) 2701 … serving as a starting point for a user to search for packages they may be interested in upgrading, using and/or evaluating … GUI 2701 may be configured or designed to display various information related to each upgrade such as … The probability of successful upgrade 2713 … Indications of whether or not the probability of success (or failure) meets a user defined threshold …” Examiner’s note: the package / upgrade is the application; the user defined threshold is the priority value; the probability of successful upgrade comprises a level of acceptable and unacceptable installed program module impairment; and the evaluation of the probability against the threshold comprises the standard of test protocol) for the purpose of collecting and analyzing telemetry data regarding one or more software packages on one or more subscriber system operating environments in order to provide information and recommendations regarding performance of interrelated combinations of packages (Nickolov, e.g., ¶12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assurance system and method for testing the functionality of a computer system, including one or more software elements of each of one or more devices in a system such as an enterprise network, as taught by Gross and Yim in view of Nimmagadda, Shulman and Dulce to provide that the test server includes an adaptive test module responsive to said usage record to select combinations of program modules reported as executing concurrently because the disclosure of Nickolov shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining usage patterns of one or more applications on a user device to provide that the test server includes an adaptive test module responsive to said usage record to select combinations of program modules reported as executing concurrently for the purpose of collecting and analyzing telemetry data regarding one or more software packages on one or more subscriber system operating environments in order to provide information and recommendations regarding performance of interrelated combinations of packages (Nickolov, Id.).

Regarding claim 12, the rejection of claim 11 is incorporated, and Gross further teaches: wherein: the test server responds to the highest magnitude of the application reliability priority value to test the application program in every possible combination of applications for the device and with every available functionality test (Gross, e.g., ¶148, “user may test how changes to one virtual application environment may impact a second virtual application environment or simply implement a single change on a number of virtual application environments and evaluate how the machines are each affected … user interface may allow a user to run tests on a particular virtual application environment, a particular software application across a number of machines …” See also, e.g., ¶157, “user may then run test programs on the virtual application environment … user may then install new software … to determine its impact … If any software application … is malfunctioning … The system will then run tests on the virtual application environment 340, compare the results to tests run on the virtual application environment before the software was installed 350, and create a comprehensive report detailing the changes to the system configuration that occur as a result of the installation of new software … user interface may also provide the user with real-time reports such as usage of the machine’s resources by any particular application.” Examiner’s note: user selection of an efficiency test results in a comprehensive testing of the newly installed software on each additional application in the virtual application environment by the complete set of tests previously executed on the baseline version of the virtual application environment, therefore corresponding to the “highest magnitude of the application reliability priority value”).

Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Gross and Yim references are cited on the 10 February 2021 IDS, and therefore not cited on the PTO-892